Citation Nr: 1403481	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  08-16 777	)	DATE
	)
	)

		On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depressive disorder and bipolar disorder with anxiety.


ATTORNEY FOR THE BOARD

T. Adams, Counsel










INTRODUCTION

The appellant served in the Army National Guard from February 11, 1987 to December 22, 1987, with a verified period of active duty for training (ACDUTRA) from March 27, 1987 to April 29, 1987.  The appellant is not shown to have served on active duty, and status as a "Veteran" has not been established.

This matter comes on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In May 2010, this matter was Remanded by the Board for further evidentiary development.

The Board has reviewed the appellant's physical claims file and his electronic files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The appellant's pedophilia is the product of intentional wrongdoing with wanton and reckless disregard of its probable consequences.

2.  A personality disorder is not a disability for which service connection may be granted under regulations governing benefits administered by VA.

3.  A chronic psychiatric disorder was not shown in service, a psychosis has not been diagnosed, and the preponderance of the evidence fails to establish that the appellant has current psychiatric disorder for which service connection may be granted that is etiologically related to his documented period of ACDUTRA.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder, to include depressive disorder and bipolar disorder with anxiety, was not incurred in or aggravated by the appellant's period of ACDUTRA, nor may service connection be granted for a personality disorder. 38 U.S.C.A. §§ 101(22), (24)(B), 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist appellants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the appellant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  The appellant was notified via letters dated in March 2006 and August 2006 of the criteria for establishing entitlement to service connection on a direct basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  
Moreover, the RO explained how VA determines the disability rating and effective date of a disability once service connection has been established, which satisfied Dingess notice requirements.  In February 2011, the appellant was notified of the criteria for establishing service connection where the service involved inactive and active duty training.  These letters accordingly addressed all notice elements.  Nothing more was required.  No further development is required regarding the duty to notify.

Although the appellant was not provided complete notice with respect to his claim until after the initial adjudication of the claim, there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the appellant's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Pertinent medical evidence associated with the claims files consists of service records, private treatment records, and records from the Social Security Administration (SSA).  In addition, pursuant to the Board's May 2010 Remand, a February 2013 VA Disability Benefits Questionnaire (DBQ) mental disorders examination was conducted and an opinion was obtained.  A review of the report of examination and opinion shows that all subjective and objective findings necessary for evaluation of the appellant's claim were observed and recorded.  Thus, the examination and opinion appear to be complete and adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA substantially complied with the Board's Remand directives in further developing the appellant's claim.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).

Throughout the course of this appeal the appellant has not made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim adjudicated herein.  VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the appellant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as the appellant has not been diagnosed with any psychosis at anytime during the pendency of the appeal, service connection via the demonstration of continuity of symptomatology is not applicable in the present case.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Pursuant to 38 U.S.C.A. § 101(24), "active military, naval, or air service" includes "active duty, any period of active duty for training [ADT or ACDUTRA] during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training [IDT or INACDUTRA] during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated only while performing ACDUTRA, not for disease or injury manifested while the individual is enlisted in reserve service, or for injury (but not disease) incurred during actual performance of inactive duty training. 

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137, 1153 (West 2002).  .

Even if a person has had a period of active duty, that service alone does not make the appellant a "Veteran" for the purpose of the application to any period of service which is ACDUTRA or INACDUTRA the presumption of soundness upon service entrance, the presumption of aggravation (of a pre-existing disorder) or the presumption of service incurrence of chronic diseases which are generally applicable to veterans who had active duty.  See generally Smith v. Shinseki, 24 Vet. App. 40 (2010); (citing Acciola v. Peake, 22 Vet. App. 320 (2008) and Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991) (in which the appellants had only ACDUTRA and no active service, as standing for the proposition that without previously established veteran status, the presumptions of service connection and sound condition are inapplicable). 

Further, in Smith v. Shinseki, the Court found that in light of the absence of evidence of an examination made contemporaneous with [entry into a period of ACDUTRA] the presumption of sound condition could not apply.  Indeed, in cases where a claim is based on a period of active duty for training, the Court held that the presumption of aggravation under [38 U.S.C.A. ]§ 1153 is not applicable.  Put another way, "the presumption [sic] of aggravation is not applied to persons whose claims are based on a period of active duty for training."  Id. 

Thus, when a claim for service connection is based only on a period of ACDUTRA or INACDUTRA, there must be evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of active duty for training.  See 38 U.S.C.A. §§ 101(2), (22), (24); 38 U.S.C.A. § 1110; Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of active duty for training would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran" by virtue of the active duty for training alone.  See Acciola, 22 Vet. App. at 324.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306(b) (2013).

The appellant contends that he currently manifests an acquired psychiatric disorder which he incurred as a result of his period of active duty for training (ACDUTRA or ADT) in March 1987 to April 1987.  Specifically, in statements dated September 2006 and June 2008 he contended that his psychiatric disorders had their onset during his ACDUTRA in basic training.

The STRs do not indicate a diagnosis of or treatment for any psychiatric disorder.  A February 1987 enlistment report of medical examination indicates a normal clinical psychiatric evaluation.

The service personnel records include an April 1987 counseling sheet which indicates that the appellant was recommended for discharge and that he had no desire to be a soldier and lacked motivation and self-discipline.  An April 1987 Notification of Separation Procedures UP Chapter 5, Paragraph 13, AR 635-200, states that an inadequate personality disorder was the basis for the proposed separation action.

Post-service, SSA records include a December 1991 disability determination which indicates a primary diagnosis of dysthymia with an onset in June 1989.  These records include reports dated from March 1990 to February 1998 which reflect diagnoses of generalized anxiety disorder and dependent personality disorder, adjustment disorder with mixed emotional features, dysthymia, and depressive disorder.

Notably, a March 1990 report indicates a history of emotional problems during service and Axis I adjustment disorder with anxious mood and Axis II borderline intellectual functioning, dependent personality disorder traits.  A February 1991 report shows that on examination in January 1991, the appellant presented with a history of counseling on a psychiatric discharge during service which occurred after 5 weeks of service.  He reported a Section 8, honorable discharge.  The psychologist diagnosed Axis I dysthymia with attendant anxiety and Axis II dependent personality.  A March 1991 report of contact shows that the appellant saw a doctor around 1987 while in the Army and was discharged for mental and emotional problems.  Finally, a February 1998 Medicaid Disability evaluation indicates that the appellant first received psychiatric treatment around 1991 and includes an Axis I diagnosis of depressive disorder, NOS, mild and Axis II rule out borderline intellectual functioning, learning disability by patient report, rule out antisocial traits.  

A June 2002 mental status examination indicates that the appellant was incarcerated and charged with sexual misconduct.  He also had a prior charge for child molestation.  Prior to service, he was molested as a child.  The psychologist diagnosed Axis I diagnoses of sexual abuse as a child and dysthymic disorder, early onset.

Additional reports dated from April 2003 to March 2008 reflect diagnoses of bipolar disorder and depression.

In the appellant's June 2008 substantive appeal and other statements in support of his claim, he denied having any psychiatric disorder which pre-existed his service.  In February 2011 statements in support of his claim, instead, the appellant suggested that his psychiatric disorders were related to the suicide of a soldier at Fort Jackson and a break in at the "reception barracks" during which men on guard duty were shot.  However, these incidents have not been verified.

Pursuant to the Board's May 2010 Remand, the appellant was afforded a VA mental disorders DBQ examination in February 2013.  The appellant presented with a history of a troubled relationship with his father and sexual abuse by his brother when he was 13 years old.  During service, he indicated that he got along well with fellow service members, but was given a Section 8 under honorable conditions and was discharged; he did not complete basic training.  The examiner noted that he was diagnosed with a personality disorder during basic training in the National Guard, was subsequently discharged from service.  He provided a history of bipolar disorder since 1992.

After a mental status examination, the examiner diagnosed antisocial personality disorder and pedophilia.  The examiner explained that the appellant's reported history of having a pervasive pattern of disregard for and violation of the rights of others occurring prior to the age of 15 is related to his antisocial personality disorder and his history of engaging in sexual acts with minors is related to pedophilia.  The examiner opined that the appellant was experiencing antisocial personality disorder and pedophilia and that he was not disabled from a psychiatric disorder incurred in or aggravated permanently during the period of ACDUTRA in March 1987 to April 1987.  The examiner further explained that the appellant was experiencing a personality disorder and committed acts of pedophilia prior to his service in the National Guard based on a review of the claims file, STRs, CPRS records, the appellant's report of his psychosocial history, and mental health symptoms on examination.  The examiner noted that the appellant's pattern of reporting details of his personal mental health and legal history was inconsistent, as evidenced through review of his medical records.

The Board finds that the claim must be denied.  The appellant was not shown to have any psychiatric disorder during service.  While the earliest post-service medical evidence of any relevant findings is around 1989, which is about 2 years post-service, there is no competent medical opinion of record which relates the appellant's acquired psychiatric disorders (variously diagnosed as adjustment disorder, dysthymia, anxiety disorder, depressive disorder, and bipolar disorder) to his period of active duty for training.  In this regard, the persuasive opinion of record is the February 2013 VA examination report which establishes that the appellant was experiencing antisocial personality disorder and pedophilia and that he was not disabled from a psychiatric disorder incurred in or aggravated permanently during the period of ACDUTRA in March 1987 to April 1987.

The Board further finds that the appellant's statements that his psychiatric disorder are related to events that occurred during his active service are inconsistent with the other evidence of record.  Contrary to statements made in February 2011 concerning a soldier's suicide and a shooting at the barracks during service, there is no evidence that any of these events occurred.  Moreover, none of the service records reference these events or show that the appellant reported psychiatric symptomatology in response to the same.  Had he suffered from psychiatric symptomatology at that time due to these alleged events, it would be reasonable to believe that he would have claimed such at time.  Reporting psychiatric symptomatology at that time would have would have been in his best interest if such had really occurred.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the appellant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

Service connection based on the theory of direct onset (38 C.F.R. § 3.303(a)) is not established.

With regard to the appellant's personality disorder, present prior to and during the Appellant's service, for purposes of veterans' benefits, personality disorders are considered congenital or developmental defects and are therefore not considered "diseases or injuries" under the applicable legislation.  38 C.F.R. § 4.9.  As such, personality disorders do not constitute a disability for VA compensation purposes. 38 C.F.R. §§ 3.303, 4.9, 4.127.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In addition, the Board finds no evidence of additional disability due to in-service aggravation of the personality disorder by superimposed disease or injury during the appellant's period of active duty for training.  Accordingly, service connection for a personality disorder is not warranted.

With regard to the appellant's pedophilia, the law provides that no compensation shall be paid for a disability that is a result of the appellant's own willful misconduct.  See 38 U.S.C.A. §§ 1110, 1131.  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  The VA examination report reflects that the appellant sexually molested his younger siblings before he was 15 years of age.  Offender data information provided by the Indiana Department of Corrections indicates that he was sentenced in November 1993 for child molestation, August 1994 for child molestation, and June 2002 for child molestation, sexual misconduct with a minor, and failure to register as a sex offender.  The appellant's pedophilia is the result of his own willful misconduct.  38 C.F.R. § 105(a); 38 C.F.R. § 3.301(b).  Consequently, disability compensation is not payable.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the etiology and onset of any acquired psychiatric disorder and whether these problems are etiologically related to the appellant's active duty for training falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Psychiatric disorders are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that mental status examinations and other specific findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 
That is, although the Board readily acknowledges that appellant is competent to report symptoms such as depression and anxiety, there is no indication that the appellant is competent to etiologically link any such symptoms to his active service.  The appellant has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating psychiatric disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the appellant's claim of entitlement to service connection for an acquired psychiatric disorder on a direct basis.  Where there is an approximate balance of positive and negative evidence, reasonable doubt is to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).  As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disorder, claimed as depressive disorder and bipolar disorder with anxiety, is denied.



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


